UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-6420



WALTER S. LOVELL,

                                                 Plaintiff - Appellant,

          versus


P. BARNS, Director responsible for           staff,
D.M.C.C., Medical; EDDIE PEARSON,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-98-359-AM)


Submitted:   August 30, 2000              Decided:    September 7, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter S. Lovell, Appellant Pro Se. David Ernest Boelzner, Heather
Marie Kofron, WRIGHT, ROBINSOIN, OSTHIMER & TATUM, Richmond, Vir-
ginia; Pamela Anne Sargent, Assistant Attorney General, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Walter S. Lovell appeals the district court’s orders: (1) dis-

missing Lovell’s claims as to Defendant Pearson; and (2) denying

Lovell’s motion for leave to amend and granting summary judgment to

Defendant Barns* on Lovell’s claims filed pursuant to 42 U.S.C.A.

§ 1983 (West Supp. 2000).   We have reviewed the record and the dis-

trict court’s opinions and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.      See Lovell v.

Barns, Nos. CA-98-359-AM (E.D. Va., filed Sept. 9, 1999 & Mar. 2,

2000, entered Sept. 10, 1999 & Mar. 3, 2000).   See Fed. R. Civ. P.

58, 79(a).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                            AFFIRMED




     *
       This Defendant’s name is spelled Barns in some parts of the
record and Barnes in other parts of the record.


                                  2